2015 WI 31

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP2780-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Jolie M. Semancik, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jolie M. Semancik,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST SEMANCIK

OPINION FILED:          March 18, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2015 WI 31
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2013AP2780-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jolie M. Semancik, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
           Complainant,
                                                               MAR 18, 2015
      v.
                                                                  Diane M. Fremgen
                                                               Clerk of Supreme Court
Jolie M. Semancik,

           Respondent.




      ATTORNEY     disciplinary      proceeding.       Attorney's          license

revoked.



      ¶1   PER   CURIAM.    On August 29, 2014, referee Christine

Harris Taylor filed a report recommending that Attorney Jolie M.

Semancik   be    declared   in    default,   concluding          that     Attorney

Semancik engaged in serious professional misconduct warranting

revocation of her license to practice law in Wisconsin, and

recommending that the court impose the costs of this proceeding.

Subsequently, the referee twice amended her report, first to
correct a statement and clarify that the costs should be imposed
                                                                           No.     2013AP2780-D



on Attorney Semancik, and second to accede to the request of the

Office      of    Lawyer        Regulation         (OLR)        that     she     recommend      a

restitution       order,       although     restitution           was    not    requested       in

either the disciplinary complaint or in the OLR's motion for

default judgment.

       ¶2    We       conclude     that     the      referee's          findings     of       fact

pertaining        to       Attorney    Semancik's           ethical        misconduct         are

supported by satisfactory and convincing evidence in the record.

Attorney     Semancik        failed    to    present        a    defense       despite    being

given multiple opportunities to do so, and we declare her to be

in default.           We further agree that the seriousness of Attorney

Semancik's misconduct warrants the revocation of her license to

practice law in Wisconsin.                  In addition, we conclude that the

full     costs        of   this    proceeding,           which     are     $840.56       as    of

October 28, 2014, should be assessed against Attorney Semancik,

and we direct Attorney Semancik to pay $108,000 in restitution,

as ordered by the Milwaukee County Circuit Court and recommended

by the referee.
       ¶3    Attorney          Semancik     was     admitted       to     practice    law      in

Wisconsin        in    1994.      In   2005,       this    court        suspended    Attorney

Semancik's license for six months for converting funds in her

trust account that the Office of the State Public Defender had

provided to pay an investigator.                    In re Disciplinary Proceedings

Against     Semancik,        2005 WI 139,          286 Wis. 2d 24,         704 N.W.2d 581.

Her license remains suspended.

       ¶4    On       November    7,   2012,       the     Milwaukee       County    District
Attorney         charged       Attorney      Semancik            with     felony      theft -
                                               2
                                                                      No.       2013AP2780-D



embezzlement of over $10,000.                      State of Wisconsin v. Jolie M.

Semancik, Milwaukee County Case No. 2012-CF-5523.                           The criminal

complaint       alleged    that       between       January   2010    and       July   2012,

Attorney Semancik stole $80,674.50 from the title company where

she   was   a    vice     president      and       operations   manager.          Attorney

Semancik wrote several checks for her own benefit from company

accounts and made false entries into records to disguise her

acts.      On March 25, 2013, Attorney Semancik pled no contest to

the charge and was convicted.                      As part of her sentencing, the

Milwaukee County Circuit Court ordered her to pay a total of

$108,000 in restitution to Mayfair Title Company ($58,000) and

Society Insurance Company ($50,000).

      ¶5     On December 17, 2013, the OLR filed a disciplinary

complaint       against     Attorney      Semancik        alleging        one    count    of

professional misconduct arising from her criminal conviction.

On January 31, 2014, Attorney Semancik was personally served

with the complaint and order to answer.

      ¶6     Other      than      a    single        appearance      at     a    telephone
scheduling conference on April 9, 2014, at which she indicated

that she did not intend to file an answer, Attorney Semancik has

not participated in these proceedings.                        She did not appear at

the scheduling conference on May 12, 2014, despite efforts to

contact her by telephone and email.                       She did not respond to

correspondence from the OLR attempting to resolve this matter by

stipulation.       She did not respond to a scheduling order advising

her that the OLR intended to seek default judgment if she failed
to submit an answer by June 17, 2014.                   No answer was ever filed.
                                               3
                                                                             No.    2013AP2780-D



      ¶7        When     Attorney     Semancik          failed     to     appear          at    the

June 17,     2014       scheduling    conference,          the     referee         scheduled       a

default hearing.            On June 23, 2014, the OLR filed its expected

motion      for       default     judgment.         Attached        to       the    supporting

affidavit was a copy of the criminal complaint filed against

Attorney Semancik, a copy of her judgment of conviction, and

excerpts from transcripts of her plea hearing and the ensuing

sentencing hearings.

      ¶8        The default motion asked the referee to determine that

the   OLR    had       properly    served     Attorney          Semancik      under       Supreme

Court      Rule       (SCR) 22.13(1).1            The     motion        further      sought       a

determination that Attorney Semancik was in default by failing

to timely file an answer to the complaint.                         The motion sought an

order     for     default       judgment    and    issuance        of    a    report       making

findings of fact and conclusions of law consistent with the

allegations in the complaint.

      ¶9        The     referee     filed     an        order     on     July       15,        2014,

recommending that this court grant the OLR's motion for default
judgment.         By recommending that this court grant the motion for

      1
          SCR 22.13(1) provides:

           The complaint and the order to answer shall be
      served upon the respondent in the same manner as a
      summons under section 801.11(1) of the statutes.  If,
      with reasonable diligence, the respondent cannot be
      served under section 801.11(1)(a) or (b) of the
      statutes, service may be made by sending by certified
      mail an authenticated copy of the complaint and order
      to answer to the most recent address furnished by the
      respondent to the state bar.


                                              4
                                                                 No.    2013AP2780-D



default    judgment,        the   referee       implicitly     incorporated       by

reference the allegations in the OLR's complaint and deemed them

established.

     ¶10    On     August   29,   2014,       the   referee    issued    a    report

finding that the OLR had proven the allegations in the complaint

and concluding that Attorney Semancik's criminal conviction for

felony     theft     (embezzlement)       violated        SCR 20:8.4(b),       which

provides that it is professional misconduct                    for a lawyer       to

"commit a criminal act that reflects adversely on the lawyer's

honesty,     trustworthiness      or   fitness       as    a   lawyer    in   other

respects."       The   referee    recommended       that   Attorney     Semancik's

license be revoked and that she be ordered to pay the full costs

of this proceeding.2

     ¶11    On September 19, 2014, the OLR wrote to the referee,

asking the referee to recommend imposing restitution on Attorney

Semancik in the amount of $108,000.                 The OLR conceded that it

had failed to include this request in either its complaint or as

part of the requested relief in the default proceeding.                           It
explained that the restitution order sought is identical to that

already imposed on Attorney Semancik in the underlying state

court criminal proceeding.             On October 10, 2014, the referee

issued a second amended report noting that Attorney Semancik did


     2
       On September 3, 2014, the OLR requested that the referee
correct   the   report   to   accurately  reflect   the   OLR's
recommendation as to costs; on September 9, 2014, the referee
issued an amended report clarifying that the costs should be
imposed on Attorney Semancik.


                                          5
                                                                         No.    2013AP2780-D



not respond to the motion, repeating the OLR's motion to modify

the   report         nearly    verbatim,      and    recommending        that      the    court

impose the requested restitution award.

      ¶12       Attorney Semancik has not filed an appeal from the

referee's report and recommendation.                        Accordingly, our review

proceeds pursuant to SCR 22.17(2).3

      ¶13       A    referee's       findings       of   fact    are    affirmed         unless

clearly erroneous.              Conclusions of law are reviewed de novo.

See       In     re     Disciplinary          Proceedings          Against      Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                              The court may

impose         whatever    sanction      it     sees      fit,      regardless       of    the

referee's recommendation.                See In re Disciplinary Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶14       We    agree    with    the    referee       that     Attorney       Semancik

should     be       declared    in    default.           Although      the   OLR    properly

effected service of its complaint pursuant to SCR 22.13(1) and

although Attorney Semancik was given notice of the hearing on

the motion for default judgment, she failed to appear or present
a defense.           Accordingly, we declare her in default.



      3
          SCR 22.17(2) provides:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.


                                                6
                                                                              No.     2013AP2780-D



     ¶15    We   also     agree     that       the        allegations          in    the      OLR's

complaint   have      been      established          and        that       Attorney     Semancik

engaged in the misconduct alleged in the complaint, namely, a

violation of SCR 20:8.4(b).              We further agree that revocation is

an   appropriate         sanction        for       Attorney            Semancik's          serious

misconduct, and we agree that she should pay the full costs of

the proceeding.

     ¶16    We     also         accept         the         recommendation              regarding

restitution.       The     belated       nature       of        the    OLR's        request    for

restitution      would     be    problematic              if     Attorney       Semancik        had

participated     in      these    proceedings,             but        in    this     case,     she

indicated she did not intend to participate in the disciplinary

proceeding.        Attorney       Semancik           is        already      subject      to    the

requested restitution, as it was imposed by the Milwaukee County

Circuit Court in her underlying state court criminal proceeding.

     ¶17    IT IS ORDERED that the license of Jolie M. Semancik to

practice law in Wisconsin is revoked, effective the date of this

order.
     ¶18    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jolie M. Semancik shall pay a total of $108,000

in restitution, to Mayfair Title Company ($58,000) and Society

Insurance Company ($50,000), consistent with the order rendered

by the Milwaukee County Circuit Court in State of Wisconsin v.

Jolie M. Semancik, Case No. 2012-CF-5523.

     ¶19    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jolie M. Semancik shall pay to the Office of
Lawyer Regulation the costs of this proceeding.
                                               7
                                                         No.    2013AP2780-D



    ¶20    IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

    ¶21    IT IS FURTHER ORDERED that, to the extent she has not

already   done   so,   Jolie   M.   Semancik   shall   comply    with   the

provisions of SCR 22.26 concerning the duties of an attorney

whose license to practice law has been revoked.




                                     8
    No.   2013AP2780-D




1